UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v. : Criminal Action

: Judge C01leen K_

ADELFO ESTUARDO LOPEZ-LOPEZ

Defendant

ORDER

No. 09-093
0llar-K0tel1y

F\LED
.11»1262009

NANCY MAYER WH|TT|NGTON, CLERK
U.S. D!STR|CT COURT

This case comes before the Court upon the receipt of a Report and Rec0mmendati0n

dated May 12, 2009, signed by Magistrate Judge Alan Kay. N0 object

Judge’s Report and Rec0mmendati0n have been received by the Court
d
Accordingly, it is this  day of June, 2009, hereby

ORDERED that the Report and Recommendation is ADOPTE

0ns to the Magistrate

D.

COLLEEN KOLLAR§-K()TELL  §

United States District

C0pies t0:

Magistrate Alan Kay
Car10s Vanegas, AFPD
Frederick Yette, AUSA

Judge

m\